Wood and Smith, JJ. Section 22, of article 19, of the Constitution of 1874 is as follows: “Either branch of the General Assembly at a regular session thereof may propose amendments to this Constitution and, if the same be agreed to by a majority of all the members elected to each house, such proposed amendment shall be entered on the journals with the yeas and nays, and published in at least one newspaper in each county, where a newspaper is published, for six months immediately preceding the next general election for Senators and Representatives, at which time the same shall be submitted to the electors of the State for approval or rejection; and if a majority of the electors voting at such election adopt such amendments the same shall become a part of this Constitution; but fio more than three amendments shall be proposed or submitted at the same time. They shall be so submitted as to enable the electors to vote on each amendment separately.” In St. Louis S. W. Ry. Co. v. Kavanaugh, 78 Ark. 468, it is said: “The clause of the Constitution providing for the submission of constitutional amendments (art. 19, § 22) was not self-executing, and required legislation to effectuate its purpose.” The Legislature passed an enabling act providing for the proposal, submission and adoption of amendments to the Constutition under the above provision thereof, which enabling .act is to be found in chapter 27 of. Kirby’s Digest. It is there provided that amendments shall be proposed by joint resolution in either branch of the General Assembly, to be read in full on three several days unless the rules are suspended, and on final passage through each house the vote shall be taken by yeas and nays and the names entered on the journal, showing the majority, in order to propose the amendment. On its passage the amendment must be enrolled, signed by the President of the Senate the Speaker of the House and by the Governor. The Governor must number the amendment in the order of its approval, and file the same in th'e office of the Secretary of State. The Secretary of State must publish the proposed amendment in the manner prescribed in the statute, the method of publication and the form of the ballot being specifically set forth. Section 1 of Amendment No. 10 to the Constitution, providing for the Initiative and Referendum, is as follows: “The legislative powers of this State shall be vested in a General Assembly, which shall consist of the Senate and House of Representatives, but the people * * * reserve to themselves power to propose laws and amendments to the Constitution and to enact or reject the same at the polls as independent of the legislative assembly, and also reserve power at their own option to approve or reject at the polls any act of the legislative assembly. The first power reserved by the people is the initiative and not more than 8 per cent, of the legal voters shall be required to propose any measure by such petition, and every such petition shall include the full text of the measure proposed. Initiative petitions shall be filed with the Secretary of State not less than four months before the election at which they are to be voted upon.” Then follows the provision as to the referendum, and the section concludes: “All elections on measures referred to the people of the State shall be had at the biennial regular general election, except when the legislative assembly shall order, a special election. Any measure referred to the people shall take effect and become a law when it is approved by a majority of the votes cast thereon, and not otherwise. * * * The whole number of votes cast for the office of Governor at the regular election last preceding the filing of any petition for the initiative or for the referendum shall be the basis on which the number of legal votes necessary to sign such petition shall be counted. Petitions and orders for the initiative and for the referendum shall be filed with the Secretary of State, and in submitting the same to the people he and all other officers shall be guided by the general laws and the acts submitting this amendment until legislation shall be specially provided therefor.” In Arkansas Tax Commission v. Moore, 103 Ark. 48, we held that the provisions of Amendment No. 10 were self-executing, but that inasmuch as the amendment itself specifically provided for further legislation to make the provisions effectual the Legislature might “make all other laws thought desirable to facilitate the exercise of the right in its full enjoyment.” The Legislature of 1911 did pass an enabling act (Act 2, p. 582, Acts 1911). This act prescribes specifically how-the amendments to the Constitution shall be proposed by the people. Among other things it provides: “Eight per cent of the legal voters of the State may, at any time more than four months before any regular general election propose an amendment to the Constitution of the State or any measure of general application to the State.” Then follows a form of initiative petition, addressed to the Secretary of State, to be signed by the legal voters. The act requires that to every petition “shall be attached a full and correct copy of the title and the measure proposed.” Among the various provisions are the following. “When any measure is proposed by the initiative petition and said petition shall be filed with the Secretary of State, as provided in this act, the Secretary of State shall forthwith transmit to the Attorney General of the State a copy thereof, and within ten days thereafter the Attorney General shall provide and return to the Secretary of State a ballot title for said measure; said title so provided by the Attorney General shall express the purpose of the measure, and this title measure shall be printed on the official ballot. * * * * * * * * * * * * * “No petition for the initiative shall be accepted, filed or considered by the Secretary of State unless the same shall contain 8 per cent, of the legal voters of the State, if a State law or an amendment to the Constitution of the State.” Then follow provisions as to the basis upon which the Secretary of State shall ascertain the number of legal voters necessary to sign any petition for the initiative, and for the form •of the ballot; then a provision for the publication of the measures to be submitted and for the ascertaining of the results •of the election and for the declaring of the same. It is provided that all amendments to the Constitution shall be declared adopted or rejected by the Speaker of the House of Representatives as now provided by the Constitution; and that, “if two or more conflicting amendments to the Constitution shall be approved by the people at the same election, the amendment receiving the greatest number of affirmative votes shall be paramount in all particulars as to which there is a conflict.” And, further, “that if two or more measures shall be approved at said election which are known to conflict with each other, or to contain conflicting provisions, he (the Governor) shall proclaim which is paramount in accordance with the provisions of this act.” There is a further provision to the effect that the Governor ■shall issue his proclamation giving the whole number of votes ■cast in the State for and against each measure and question .and declaring such measures as are approved by a majority ■of those voting thereon to be in full force and effect as the law ■of the State; and then a final provision repealing all laws in conflict. A comparison of the provisions of section 22 of article 19, •of the Constitution and its enabling act with the provisions of Amendment No. 10 and its enabling act, set out above, will ■discover two radically different and wholly independent plans for the submission an,d adoption of amendments to the Constitution. The one, representative, by the Legislature, the other •direct, by the people themselves. It is certain that the able and patriotic men who framed the Constitution of 1874 and the people who adopted it intended that the provisions of section 22 of article 19 of that instrument should apply only to amendments that were proposed and submitted by the Legislature. They could not have intended that the limitation “but no more than three amendments shall be proposed or submitted at the same time,” should apply to amendments that might thereafter be proposed by the people through the-method of the initiative power; for the provisions of section 22 article 19 were adopted over a third of a century before the initiative and referendum under Amendment No. 10 came into existence. The framers of section 22 of article 19, and the people who adopted it, intended that its provisions and limitations should apply only to amendments proposed by the General Assembly, to whom were delegated at that time the whole power of proposing amendments to the Constitution. Now unless there is something in the language of Amendment No. 10 that shows an intention on the part of the people to impose the same limitation on their power to propose amendments as is contained in section 22 of article 19, then it is not within the power of the court to supply that language, and it can not be held that the people intended any such limitation on their power. The language of Amendment No. 10 does not limit the number of amendments that the people may propose and have submitted under their initiative power. On the contrary, “the people reserve to themselves power to propose laws and amendments to the Constitution,” without any limitation whatever as to the number of such amendments. The framers of Amendment No. 10 were familiar with the provisions of section 22 article 19 of the Constitution and knew that the “no more than three” limitation therein contained applied only to amendments proposed by the Legislature. Is it not reasonable to conclude. that if thev had intended the same limitation to apply to amendments proposed by the people that they would have said so in plain terms? They have not done so and the court can not do so for them. This was a function of the Legislature, and the very instrument we now construe forbids the court from exercising legislative functions. If the provision was: “But no more than three amendments shall be proposed or submitted at the same time when proposed by the Legislature, or by a constitutional convention, or any other method that the people may hereafter adopt,” then appellees’ contention on this point would be correct. But this is not the language. We know of no rule of construction to warrant the court in segregating, the clause “but no more than three amendments shall be proposed or submitted at the same time” from all the other language in section 22, article 19, of the Constitution, where it applies solely to amendments proposed by the Legislature, and reading that language into Amendment No. 10, which applies solely to amendments proposed by the people through the initiative power. The language of Amendment No. 10, reserving to the people the power to propose amendments to the Constitution “as independent of the legislative assembly,” shows that the people did not intend that the provision of the Constitution which should control amendments proposed by the Legislature should also apply to amendments proposed by the people. But, under the construction given by the majority to the provision of the Constitution, if the Legislature should propose three amendments before the people proposed any, that shuts the people out from the right to propose any at all under Amendment No. 10, and, in such case, renders the amendment of no avail to the people. Or, if the Legislature has proposed a less number than three, then the people could only propose the number necessary to make three amendments. If the Legislature should submit two amendments, then the people could only propose one. Such a construction, instead of making the'right of the people “independent of the legislative assembly,” makes it absolutely dependent thereon Under such a construction, unless the people should choose to exercise their right under Amendment No. 10 always before the legislative assembly convenes they would be entirely dependent upon the action of the General Assembly as to the number of amendments they could propose. Certainly these constitutional amendments should not be construed so as to force the people who desire to propose amendments under Amendment No. 10 to make the “race for the goal” before the Legislature convenes. Such construction, in our opinion, is in contravention of the plain language of Amendment No. 10. We are unable to understand how the people can propose amendments and enact same “as independent of the legislative assembly” when the legislative assembly, by proposing amendments first, has the power, to the extent of the number proposed by it, of preventing the people from proposing amendments to the Constitution. This might be a proper construction if the language-of the amendment were as follows: “The people reserve to themselves power to propose laws and amendments to the-Constitution and to enact or reject the same at the polls, provided they do so before the Legislature proposes any, or if the Legislature has first proposed amendments to the Constitution and has proposed a less number than three, then the people may propose the remainder.” But Amendment No. 10 is not so phrased, and, to borrow the figure of learned counsel in oral argument, it seems to us that a vast deal of judicial surgery is required to lop off and supply all the parts necessary to bring the body of our law into the shape-fashioned by the opinion of the majority. It is hot a correct construction of these constitutional' provisions to say that their purpose is subserved whether the-amendments are proposed by the Legislature, or proposed by the people; that when three amendments are proposed either by the Legislature or by the people, that the intention of the people in the adoption of Amendment No. 10 is equally as well carried out as if three amendments had been proposed by the people themselves. This construction ignores the very purpose of Amendment No. 10. Any one at all familiar with the history of that amendment knows'that it had its origin in a desire on the part of the people to reserve to themselves power to propose amendments to the Constitution and to take away from their representatives in the General Assembly the entire power of proposing amendments, which had before been delegated to them. For reasons satisfactory to themselves, which it is not important here to discuss, the-people were unwilling to longer delegate to their representatives in the General Assembly the sole power of legislation and of proposing amendments to the Constitution. The-adoption of Amendment No. 10 is an expression of the will of the people to enact laws and propose amendments to the-Constitution on their own initiative and independent of the Legislature, as is declared in the amendment. The purpose of the framers of Amendment No. 10 and the people who adopted it is entirely thwarted where the people themselves are not permitted on their own initiative to propose amendments to the Constitution. Judge Cooley says, "The object of. construction, as applied to a written Constitution, is to give effect to the intention of the people in adopting it. In the case of written laws, it is the intention of the law-giver that it is to be enforced, but this intention should be found in the instrument itself.” Cooley’s Const. Lim. (7 ed.), page 89. Under any correct construction of these constitutional provisions, neither the Legislature nor the people, in their right to propose amendments to the Constitution, are left to the haphazard of whether one or the other has already exercised the power. The power granted to the Legislature is only limited by the number of amendments that it may propose. In other respects, it is independent of anything that the people may do. And likewise, the power of the people to propose amendments is independent and unhampered by anything the Legislature may do. While the people and the Legislature have concurrent power to propose amendments, this power is exercised independent of each other. We are not concerned about the policy of Amendment No. 10, or the amendment under consideration, proposed in accordance with its provisions. The people are the source of all power under our republican form of government and they have spoken. As we said in the case of Johnson v. Mack, 59 Ark. 333: "The people are sovereign and when the sovereign body has clearly moved, and that movement gives evidence of irresistible force and continuance, the various systems of officials constituting the existing government must heed and bow to it, or go down before it.” The Legislature in the enabling act of 1911 has given the same construction to Amendment No. 10 as we now give it. In sections 14 and 16 df that act, it is shown that the Legislature contemplated that numbers of conflicting amendments might be proposed under Amendment No. 10 and its provisions, and that the conflicting amendment receiving the greatest number of votes should be paramount. No restriction is found in the act as to the number of amendments that maybe proposed. While the construction given by the Legislature is not conclusive on the courts, yet it is strongly persuasive, and, in our opinion, is absolutely correct. “Practical construction of the provisions by the legislative department in the enactment of laws, necessarily has great weight with the judiciary.” (8 Cyc. 736). We find no limitations as to the number of amendments that the people may propose to the Constitution in Amendment No. 10, reserving to the people that power and no limitation as to number anywhere else in the Constitution, applicable to this power when exercised by the people. Unless the power conferred upon the Legislature and the power reserved by the people to themselves to propose amendments are separate and distinct powers, wholly independent of each other, then our organic law and enabling statutes are a composite of incompatible and conflicting provisions. It is our duty to construe the various provisions of the Constitution and statutes so as to make them fit into each other, if possible, and make the same a consistent and harmonious whole. State v. Roach, 230 Mo. 408; Hodges v. Dawdy, 104 Ark. 583. This can be done only in the manner we have indicated. But if the conflicting provisions are not thus harmonized, then Amendment No. 10, being the last expression of the popular will, must prevail, and as it contains no limitation as to the number of amendments that may be proposed, the people, complying with its other provisions, may submit an many amendments as they choose. See State v. Cox, 8 Ark. 436; Hammond v. Clark, 136 Ga. 313; State v. Creamer, 83 Ohio St. 412; Post Printing & Pub. Co. v. Shafroth, (Col.) 124 Pac. 175; State v. Langworth, 55 Ore. 303.